Title: General Orders, 26 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Monday April 26th 1779.
Parole Queen of France—C. Signs Ranger. Warren.


The Commander in Chief has the pleasure to inform the Army that the Continental Frigates, Queen of France, Warren & Ranger have captured the british ship Jason of 20 Guns—the Ship Maria of 16 Guns—the Brigantines Patriot, Frederick, Bachelor, and John and the Schooners Hibernia & Chance bound from New-York to Georgia with large quantities of goods, stores, provisions &c. with four field and twenty commissioned officers.